5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Gary L. CARPENTER, Appellant.
No. 93-1764.
United States Court of Appeals,Eighth Circuit.
Submitted:  August l9, l993.Filed:  September 24, 1993.

Before BOWMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gary Carpenter appeals his conviction and sentence for kidnapping.  Mr. Carpenter argues first that there was insufficient evidence to support his conviction, both with respect to whether he forced the alleged victim to accompany him and with respect to whether he and the alleged victim crossed state lines after he forced the alleged victim to accompany him.  See l8 U.S.C. Sec. l20l(a)(l).  Mr.  Carpenter also challenges the trial court's refusal to grant a downward departure from the appropriate federal sentencing guideline range.  See U.S.S.G. Sec. 5K2.0;  see also l8 U.S.C. Sec. 3553(b).


2
We have read the transcripts of the trial and the sentencing hearing;  we have also examined the exhibits admitted into evidence.  We hold that the evidence was indeed sufficient with respect to both of the trial issues cited by Mr. Carpenter.  We also hold that the trial court was well within its discretion to decline to depart downward from the relevant guideline range.


3
We therefore affirm the judgment of the trial court.1  See 8th Cir.  R. 47B.



1
 The Honorable Warren K. Urbom, Senior United States District Judge for the District of Nebraska